MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Sep 05 2019, 10:05 am
court except for the purpose of establishing
the defense of res judicata, collateral                                       CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Daniel J. Vanderpool                                      Curtis T. Hill, Jr.
Vanderpool Law Firm, PC                                   Attorney General of Indiana
Warsaw, Indiana
                                                          Evan Matthew Comer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

T.B.,                                                     September 5, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-JV-57
        v.                                                Appeal from the Wabash Circuit
                                                          Court
State of Indiana,                                         The Honorable Robert R.
Appellee-Plaintiff                                        McCallen III, Judge
                                                          Trial Court Cause No.
                                                          85C01-1807-JD-38



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-57 | September 5, 2019                   Page 1 of 10
[1]   T.B. appeals the juvenile court’s dispositional order committing him to the

      Indiana Department of Correction (DOC), arguing that the dispositional order

      failed to comport with statutory requirements and that the juvenile court erred

      when it did not consider less restrictive alternatives for placement.1 Finding no

      error, we affirm.


                                                        Facts
[2]   Seventeen-year-old T.B. has a long history with the correctional system. On

      March 24, 2016, the State filed a delinquency petition, alleging that T.B. was

      delinquent for committing acts that would be Class B misdemeanor criminal

      mischief, Class B misdemeanor possession of marijuana, and Class C

      misdemeanor possession of paraphernalia had they been committed by an

      adult. On May 2, 2016, T.B. admitted to the possession of paraphernalia and

      marijuana allegations and was placed on probation for six months. On June 2,

      2016, after the State filed a petition to modify T.B.’s prior dispositional decree,

      T.B. admitted to violating the terms of his probation by ignoring his parents’

      demands and breaking probationary curfew. The juvenile court extended T.B.’s

      probationary period by three months. Then, on September 6, 2016, after T.B.



      1
        Additionally, T.B. asks this Court to consider arguments under an unrelated cause number involving the
      revocation of his probation. We decline to address this matter for three reasons: (1) despite any claim by T.B.
      that this Court’s consideration of the revocation matter “would not . . . prejudice[]” the State, appellant’s br.
      p. 5, this is not the standard by which we determine whether a matter is ripe for appeal; (2) T.B. has not filed
      a Notice of Appeal for this matter pursuant to Indiana Appellate Rule 9(A)(1) and has not moved to
      consolidate his appeals pursuant to Appellate Rule 38(A); and (3) even if we were to ignore these procedural
      shortcomings, T.B. offers no support in his brief for why he is appealing the juvenile court’s revocation of his
      probation. Thus, the matter is waived.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-57 | September 5, 2019                     Page 2 of 10
      had been suspended from school, T.B. and T.B.’s father agreed, as sanction,

      that T.B. would participate in school-based counseling services provided by

      Lifeline Youth & Family Services. Later, on March 20, 2017, the juvenile court

      ordered that T.B. be committed to White’s Residential and Family Services for

      behavioral services. Finally, T.B. was released from White’s Residential and

      Family Services to the care and custody of his father on December 14, 2017.


[3]   T.B.’s history with the juvenile courts did not stop there. On May 30, 2018, the

      State filed a delinquency petition, alleging that T.B. was delinquent for

      committing acts that would be Class A misdemeanor resisting law enforcement

      and Class B misdemeanor disorderly conduct had they been committed by an

      adult. On June 18, 2018, T.B. admitted to these allegations and was placed on

      probation, with a suspended commitment to the Indiana Boys School.2


[4]   Then, just ten days later on June 28, 2018, the State filed another delinquency

      petition, alleging that T.B. was delinquent for committing acts that would be

      Level 4 felony burglary, Class A misdemeanor conversion, Class A

      misdemeanor theft, and two counts of Class B misdemeanor criminal mischief

      had they been committed by an adult. Following a fact-finding hearing on

      October 22, 2018, T.B. admitted to the criminal mischief allegations and that he

      had been in possession of a firearm, a violation of the terms of his probation.




      2
       The Indiana Boys School is a correctional institution for adolescent boys that is part of the DOC. “Indiana
      Boys School” and “DOC” are used interchangeably throughout this opinion.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-57 | September 5, 2019                  Page 3 of 10
      The juvenile court set final disposition of the matter for November 19, 2018,

      and ordered that a predispositional report be completed.


[5]   T.B. failed to appear for his November 19, 2018, dispositional hearing. Police

      officers discovered T.B. with marijuana the next day, November 20, 2018, at a

      residence near his home. The juvenile court continued the dispositional hearing

      until December 10, 2018, at the conclusion of which the juvenile court studied

      the predispositional report and stated the following:


              Well, I guess the biggest thing that troubles me is, on June 18 th, of
              2018, in this courtroom, this disposition that was a placement to
              the DOC suspended, was by agreement. Um, so this has been a
              history and a series. It’s, uh, not a hard case for me to figure out,
              just because that’s what he agreed to. That’s what I had ordered.
              He knew he had to walk out of here and be clean completely. And
              he wasn’t. So Boys School is the commitment I’m going to order
              today. All right. Next case.


      Tr. Vol. II p. 24. The juvenile court ultimately ordered that T.B. be committed

      to the Indiana Boys School.


[6]   In its final dispositional order, the juvenile court stated that it had “reviewed the

      predispositional report, the current child support obligation worksheet, and . . .

      statements and evidence presented[.]” Appellant’s App. Vol. II p. 9.

      Additionally, in that order, the juvenile court stated that it had considered the

      interests of the child and public, alternative treatment options, the liabilities and

      financial responsibilities of the parents/guardians, and T.B.’s risk assessment.

      See id. at 9-13. T.B. now appeals.



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-57 | September 5, 2019   Page 4 of 10
                              Discussion and Decision
                                      I. Dispositional Order

[7]   First, T.B. argues that the juvenile court’s dispositional order failed to comport

      with statutory requirements.


[8]   The choice of a specific disposition of a juvenile delinquent is within the sound

      discretion of the juvenile court, and that decision will not be reversed absent a

      showing that the juvenile court’s actions are clearly erroneous and against the

      logic and effect of the facts and circumstances before it. E.H. v. State, 764

      N.E.2d 681, 684 (Ind. Ct. App. 2002).


[9]   At the time of placement, the juvenile court is required to enter a dispositional

      decree that:


              (1) is:

                  (A) in the least restrictive (most family like) and most
                  appropriate setting available; and

                  (B) close to the parents’ home, consistent with the best interest
                  and special needs of the child;

              (2) least interferes with family autonomy;

              (3) is least disruptive of family life;

              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and

              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-57 | September 5, 2019   Page 5 of 10
       Ind. Code § 31-37-18-6. Additionally, “[t]he juvenile court shall accompany the

       court’s dispositional decree with written findings and conclusions upon the

       record concerning approval, modification, or rejection of the dispositional

       recommendations submitted in the predispositional report[.]” I.C. § 31-37-18-

       9(a).


[10]   T.B. contends that he “did not receive the benefit of a consideration of those

       [statutory] factors,” appellant’s br. p. 12, based on the predispositional report

       and the short statement made by the juvenile court judge at the end of the

       December 10, 2018, hearing. In other words, T.B. believes that his placement in

       the DOC was a “foregone conclusion,” id., and that the juvenile court failed to

       adequately review and comment on the statutory factors.


[11]   T.B. focuses solely on the juvenile court judge’s colloquy at the end of that

       hearing in concluding that the judge placed T.B. in the DOC without adequate

       consideration. In reality, however, the juvenile court entered a written

       dispositional order that covered all of the statutory factors and explained why it

       had reached the decision to commit T.B. to the Indiana Boys School. To

       supplement the dispositional order, the juvenile court heavily relied upon the

       recommendations from T.B.’s probation officer in the predispositional report.


[12]   In the final dispositional order and in the predispositional report, there were

       findings that T.B. had “commit[ed] new delinquent acts while under the

       supervision of the Wabash County Probation Department.” Appellant’s App.

       Vol. II p. 37. Moreover, the juvenile court and probation officer found that T.B.


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-57 | September 5, 2019   Page 6 of 10
       was at a high risk of reoffending given his previous correctional history and that

       all efforts for non-DOC rehabilitative care had failed to assist T.B. Specifically,

       the probation officer concluded that:


                . . . for the safety and welfare of [T.B] and the community, as well
                as, the fact that all prior rehabilitative efforts at the local level have
                been unsuccessful, this Officer recommends that [T.B.] be placed
                at the Indiana Department of Correction (Boys School).
                Additionally, this Officer would recommend that [T.B.] be ordered
                to pay restitution as directed by probation.


       Id. at 36.


[13]   So yes, while the juvenile court judge’s short colloquy with T.B. explaining why

       T.B. was being placed in the DOC seems conclusory, the order clearly shows

       that the juvenile court reviewed and considered numerous sources of

       information before reaching its result. There is ample evidence showing that the

       juvenile court did, in fact, consider all of the aforementioned statutory factors it

       was required to review before placing T.B. in the DOC. As such, there is no

       error.


                                    II. Commitment to DOC

[14]   Next, T.B. argues that the juvenile court erred when it committed him to the

       DOC because it should have considered less restrictive alternatives for

       placement, but failed to do so.


[15]   We will reverse a juvenile court’s placement of a delinquent minor only if the

       decision is clearly against the logic and effect of the facts and circumstances

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-57 | September 5, 2019   Page 7 of 10
       before it. C.C. v. State, 831 N.E.2d 215, 216-17 (Ind. Ct. App. 2005). The choice

       of a disposition for a juvenile is within the sound discretion of the juvenile

       court, and it is accorded wide flexibility in making that judgment. E.L. v. State,

       783 N.E.2d 360, 366 (Ind. Ct. App. 2003). That disposition is subject, however,

       to the statutory considerations of the welfare of the child, the community’s

       safety, and the policy of favoring the least harsh disposition. Id.


[16]   Indiana Code section 31-37-18-6(1) states that a juvenile court shall enter a

       dispositional decree that is “in the least restrictive (most family like) and most

       appropriate setting available; and . . . [is] consistent with the best interest and

       special needs of the child[.]” T.B. argues that the DOC was not the most

       appropriate setting available due to his behavioral issues and his need for

       further counseling, and therefore, his placement in the Indiana Boys School was

       not consistent with his best interest and special needs.


[17]   While the goal of child placement within the juvenile system is rehabilitation

       and not punishment, R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010),

       the ultimate decision to place T.B. in the DOC was still appropriate, and the

       juvenile court did not err by doing so. When presented with multiple

       opportunities for rehabilitation over the course of roughly three years, T.B. has

       shown few signs of progress at any placement. T.B. has violated his probation

       by disobeying his parents, staying out past the probationary curfew, and

       unlawfully possessing a firearm. Instead of immediately revoking probation and

       issuing a harsher sanction, M.J.H. v. State, 783 N.E.2d 376, 377 (Ind. Ct. App.

       2003) (finding that “violation of a single condition of probation is sufficient to

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-57 | September 5, 2019   Page 8 of 10
       revoke probation[]”), the juvenile court exhibited leniency and extended T.B.’s

       probationary period. Then, following new delinquency allegations, the juvenile

       court responded by placing T.B. in school-based counseling services provided

       by Lifeline Youth & Family Services, behavioral therapy in White’s Residential

       and Family Services, and back on home probation with his family. It is

       apparent that T.B. has not improved his behavior through the plethora of

       ameliorative programs offered to him.


[18]   Furthermore, this Court has held that a delinquent juvenile’s placement with

       the DOC may still be appropriate even if less restrictive alternatives are

       available. K.A. v. State, 775 N.E.2d 382, 386-87 (Ind. Ct. App. 2002). T.B.’s

       constant run-ins with the law and delinquency adjudications are evidence that

       he has no interest in rehabilitation through the current least restrictive resources

       available. And, given T.B.’s dangerous behavior of possessing drug

       paraphernalia and controlled substances, criminal mischief, resisting law

       enforcement, disorderly conduct, and deliberately missing court proceedings,

       placement in the DOC is an appropriate option. See J.B. v. State, 849 N.E.2d

       714, 718-19 (Ind. Ct. App. 2006) (holding that juvenile’s placement in DOC

       was warranted after violating probation, committing new offenses, and failing

       to take advantage of prior opportunities for treatment). The juvenile court has

       already given T.B. numerous chances for reform and could have ordered

       commitment to the DOC at an earlier time; nevertheless, the juvenile court

       exhausted all options until it was left with this difficult choice.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-57 | September 5, 2019   Page 9 of 10
[19]   The judgment of the juvenile court is affirmed.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-57 | September 5, 2019   Page 10 of 10